Exhibit 10.7
PROSPECTOR PARTNERS, LLC
INVESTMENT MANAGEMENT AGREEMENT
PROSPECTOR PARTNERS, LLC, a Delaware limited liability company (the “Adviser”),
having an address at 370 Church Street, Guilford, Connecticut 06437, and Symetra
Financial Corporation, a Delaware corporation (“Symetra”), having an address at
777 108th Avenue N.E., Suite 1200, Bellevue, WA 98004-5135, hereby enter into
this Investment Management Agreement, effective as of July 1, 2010 (this
“Agreement”), and hereby agree that the Adviser shall act as discretionary
adviser with respect to the specified assets of Symetra and/or each of its
subsidiaries who are signatories to this Agreement (each, a “Client”) on the
following terms and conditions:

  1)   Investment Accounts. The investment account of each Client (each an
“Investment Account”) shall consist of cash and securities in an amount equal to
at least $50,000,000 (the “Minimum Account Amount”), or such other amount as may
be agreed to by the Adviser, initially furnished by the Client for investment
pursuant to this Agreement, as well as all other assets which become part of
each Investment Account as a result of trading therein or additions thereto,
except for amounts withdrawn therefrom and paid to the Client. Each Client may
make additions to the Investment Account in amounts exceeding $100,000, or in
such other amount as may be agreed to by the Adviser; provided that the Adviser
shall have received prompt written notice of such additions. Each Client may
make withdrawals from its Investment Account in such amounts as it shall
determine upon not less than 30 days prior written notice thereof to the Adviser
and provided that the withdrawal shall not cause the assets in the Investment
Account to fall below the Minimum Account Amount, unless otherwise agreed to by
the Adviser.     2)   Services of Adviser. By execution of this Agreement the
Adviser accepts appointment as adviser for each Investment Account with full
discretion and agrees to supervise and direct the investments of each Investment
Account in accordance with the investment objective, policies and restrictions
attached hereto as Schedule 1, and as may be modified from time to time
(“Investment Guidelines”). Adviser acknowledges that Clients are bound by state
insurance laws regarding permissible investments and Clients’ own adopted
Statement of Investment Policy, including any Addendums, attached hereto as
Schedule 2, and as may be modified from time to time, applicable to Clients’
aggregate investable assets (the “Investment Policy”). Adviser has read the
Investment Policy and understands that Clients’ Investment Guidelines, to be
furnished to Adviser from time to time, will not deviate from the Investment
Policy but will only summarize the provisions and limitations applicable to each
Investment Account. In the performance of its services, the Adviser will not be
liable for any error in judgment or any acts or omissions to act except those
resulting from the Adviser’s gross negligence, willful misconduct or
malfeasance. Nothing herein shall in any way constitute a waiver or limitation
of any right of any person under the federal securities laws. The Adviser shall
have no responsibility whatsoever for the management of any assets of Clients
other than such entities’ Investment Account.



--------------------------------------------------------------------------------



 



2



  3)   Discretionary Authority. Subject to the Investment Guidelines, the
Adviser shall have full discretion and authority, without obtaining any prior
approval, as the Client’s agent and attorney-in-fact: (a) to make all investment
decisions in respect of each Investment Account on the Client’s behalf and at
the sole risk of the Client; (b) to buy, sell, exchange, convert, liquidate or
otherwise trade in any stock, bond and other securities or financial instruments
in respect of each Investment Account; (c) to place orders with respect to, and
to arrange for, any of the foregoing; and (d) in furtherance of the foregoing,
to do anything which the Adviser shall deem requisite, appropriate or advisable
in connection therewith, including, without limitation, the selection of such
brokers, dealers, and others as the Adviser shall determine in its absolute
discretion.     4)   Custody. The assets of each Investment Account shall be
held in one or more separately identified accounts in the custody of one or more
banks, trust companies, brokerage firms or other entities designated by the
Client and acceptable to the Adviser. The Adviser will communicate its
investment purchase, sale and delivery instructions directly with the party
identified by the Client or other qualified depositories. The Client shall be
responsible for all custodial arrangements and the payment of all custodial
charges and fees, and the Adviser shall have no responsibility or liability with
respect to custody arrangements or the acts, omissions or other conduct of the
custodians.     5)   Brokerage. When placing orders for the execution of
transactions for an Investment Account, the Adviser may allocate all
transactions to such brokers or dealers, for execution on such markets, at such
prices and commission rates, as are selected by the Adviser in its sole
discretion. In selecting brokers or dealers to execute transactions, the Adviser
need not solicit competitive bids and does not have an obligation to seek the
lowest available commission cost. It is not the Adviser’s practice to negotiate
“execution only” commission rates, and, in negotiating commission rates, the
Adviser shall take into account the financial stability and reputation of
brokerage firms and brokerage and research services provided by such brokers. An
Investment Account may be deemed to be paying for research provided or paid for
by the broker which is included in the commission rate although the Investment
Account may not, in any particular instance, be the direct or indirect
beneficiary of the research services provided. Research furnished by brokers may
include, but is not limited to, written information and analyses concerning
specific securities, companies or sectors; market, finance and economic studies
and forecasts; financial publications; statistics and pricing services;
discussions with research personnel; and software and data bases utilized in the
investment management process. Symetra acknowledges on behalf of each Client
that since commission rates are generally negotiable, selecting brokers on the
basis of considerations which are not limited to applicable commission rates may
at times result in higher transaction costs than would otherwise be obtainable.
The Adviser is hereby authorized to, and Symetra acknowledges on behalf of each
Client that the Adviser may aggregate orders on behalf of each Investment
Account with orders on behalf of other clients of the Adviser. In such event,
allocation of the securities purchased or sold, as well as expenses incurred in
the transaction, shall be made in a manner which the



--------------------------------------------------------------------------------



 



3

      Adviser considers to be the most fair and equitable to all of its clients,
including the Clients.

  6)   Representations and Warranties

  a)   Symetra represents, warrants and agrees that:

  i)   it has full legal power and authority to enter into this Agreement;    
ii)   the appointment of the Adviser hereunder is permitted by each Client’s
governing documents and any investment management agreement between Symetra and
the Clients to this Agreement and has been duly authorized by all necessary
corporate or other action; and     iii)   it will indemnify the Adviser and hold
it harmless against any and all losses, costs, claims and liabilities which the
Adviser may suffer or incur arising out of any material breach of these
representations and warranties of Symetra.

  b)   The Adviser represents, warrants and agrees that:

  i)   it has full legal power and authority to enter into this Agreement;    
ii)   it is registered as an investment adviser with the Securities and Exchange
Commission pursuant to the Investment Advisers Act of 1940, as amended (the
“Advisers Act”);     iii)   entering into this Agreement has been duly
authorized by all necessary action; and     iv)   it will indemnify Symetra and
hold it harmless against any and all losses, costs, claims and liabilities which
Symetra or any Client may suffer or incur arising out of any material breach of
any representations and warranties of the Adviser.

  7)   Reports. The Adviser shall provide Symetra with reports containing the
status of the Investment Account at least monthly (i.e. “Flash Report”), and
will provide written advisory report letters on a quarterly basis. All records
maintained pursuant to this Agreement shall be subject to examination by Symetra
and by persons authorized by it, or by appropriate governmental authorities, at
all times upon reasonable notice. The Adviser shall provide copies of trade
tickets, custodial reports and other records Symetra reasonably requires for
accounting, tax, regulatory, or audit purposes.     8)   Management Fee and
Expenses

  a)   The Adviser will be paid a quarterly management fee (the “Management
Fee”) for its investment advisory services provided hereunder, determined in
accordance with Exhibit A to this Agreement. During the term of this Agreement,
the Management Fee shall be billed and payable in arrears on a quarterly basis
within 10 days after the



--------------------------------------------------------------------------------



 



4

      last day of each calendar quarter based upon the value of the Investment
Accounts as of the last day of the immediately preceding calendar quarter, and
showing that portion of the Management Fee attributable to each Investment
Account. The Management Fee shall be pro-rated for any partial quarter. It is
understood that, in the event that the Management Fee is to be paid by the
custodian out of the Investment Accounts, Symetra or the Clients will provide
written authorization to the custodian to pay the Management Fee directly from
the Investment Accounts.     b)   Each Investment Account shall be responsible
for all expenses incurred directly in connection with transactions effected on
behalf of the Investment Account pursuant to this Agreement and shall include:
custodial fees; PAM accounting service fees, investment expenses such as
commissions; Infomediary transactions fees and other expenses reasonably related
to the purchase, sale or transmittal of Investment Account assets (other than
research fees and expenses with respect to the Investment Account).

  9)   Confidential Relationship.

  a)   The Parties hereby agree that all of the information provided to Symetra
by the Adviser and to the Adviser by Symetra shall be considered proprietary and
confidential in nature (hereinafter, the “Confidential Information”) and, as
such, shall not be disclosed or revealed or caused to be disclosed or revealed,
in any manner, to any non-party to this Agreement, except:

  i)   as may be required by law or any judicial, regulatory or self-regulatory
authority (including without limitation any required filing with the SEC or any
state insurance regulator), provided that notice of any such disclosure is at
the time sent to the other party, except that no notice will be required for
routine SEC or department of insurance filings,     ii)   as either party may
consent to specifically in advance in writing; provided, however, that     iii)
  any such Confidential Information may be disclosed to each party’s officers,
directors, employees, consultants, contractors, advisors, and fiduciaries
(“Representatives”) who need to know such information in order to carry out the
purpose of the disclosure and so long as they agree to keep it confidential;    
iv)   “Confidential Information” does not include any information which (A) is
or subsequently becomes published or available to the public other than by
breach of this Agreement, (B) is received by receiving party from a non-party
not in breach of any obligation of confidentiality, (C) is independently
developed by receiving party, or (D) was in receiving party’s possession or
known to receiving party before disclosing party disclosed it to receiving
party; and     v)   Adviser Confidential Information does not include the
identification of Symetra



--------------------------------------------------------------------------------



 



5

      as a Client or a Client’s investments as of a given point in time (which
is consistent with (iv) (A) above).

  b)   Symetra agrees that:

  i)   Adviser may disclose that Symetra (and each of the Clients) is a client
of the Adviser and to the inclusion of Symetra on a list of representative
clients of the Adviser or in other marketing materials;     ii)   Adviser shall
be permitted to retain copies of all documentation necessary under the Advisers
Act to support the track record or otherwise required to be retained under the
Advisers Act and related rules, but only for such period as required to be
retained; and     iii)   Symetra shall not allow the Confidential Information to
be used to purchase, sell, trade or invest in any securities, instruments or
other investments owned by the Account without obtaining the prior written
consent of the Adviser, unless such consent is impossible or impractical due to
an event of force majeure that interferes with Adviser’s performance under this
Agreement; and further acknowledges that:     iv)   the provisions of (b) are
reasonable and necessary for the protection of the Adviser and its affiliates,
and     v)   the Adviser or its affiliates will be irrevocably damaged if the
covenants herein are not specifically enforced and, accordingly, Symetra hereby
further agrees that, in addition to any other relief or remedies available to
the Adviser, the Adviser shall be entitled to seek and obtain an appropriate
injunction or other equitable remedy from a court with proper jurisdiction for
the purposes of restraining Symetra from any actual or threatened breach of such
covenant, and no bond or security will be required in connection therewith. In
any event, Symetra shall be responsible for any breach of this Agreement by any
of Symetra’s Representatives, and Symetra agrees, at its sole expense, to take
all reasonable measures (including, without limitation, court proceedings) to
restrain its Representatives from prohibited or unauthorized disclosure or use
of the Confidential Information or any other breach of the terms of this
Agreement.

  c)   Adviser agrees that:

  i)   Symetra shall be permitted to report the Investment Track Record (on a
stand-alone basis, as part of its total portfolio return or otherwise) with
respect to the Investment Accounts in any internal or external reports of it or
its affiliates; and     ii)   Symetra and/or its affiliates will be irrevocably
damaged if the covenants herein are not specifically enforced and, accordingly,
Adviser hereby further agrees that, in addition to any other relief or remedies
available to Symetra, Symetra shall be



--------------------------------------------------------------------------------



 



6

      entitled to seek and obtain an appropriate injunction or other equitable
remedy from a court with proper jurisdiction for the purposes of restraining
Adviser from any actual or threatened breach of such covenant, and no bond or
security will be required in connection therewith. In any event, Adviser shall
be responsible for any breach of this Agreement by any of its Representatives,
and Adviser agrees, at its sole expense, to take all reasonable measures
(including, without limitation, court proceedings) to restrain its
Representatives from prohibited or unauthorized disclosure or use of the
Confidential Information or any other breach of the terms of this Agreement.

  10)   Non-Assignability. No “assignment”, as that term is defined in the
Advisers Act, of this Agreement shall be made by the Adviser or Symetra without
the written consent of the other party.     11)   Directions to the Adviser. All
directions by Symetra by or on behalf of the Clients to the Adviser shall be in
writing signed by or on behalf of Symetra. The Adviser shall be fully protected
in relying upon any such writing which the Adviser believes to be genuine and
signed or presented by the proper person or persons, shall be under no duty to
make any investigation or inquiry as to any statement contained therein and may
accept the same as conclusive evidence of the truth and accuracy of the
statements therein contained.     12)   Consultation with Counsel. The Adviser
may consult with legal counsel (who may be counsel to Symetra) concerning any
question that may arise with reference to its duties under this Agreement, and
the opinion of such counsel shall be full and complete protection in respect of
any action taken or omitted by the Adviser hereunder in good faith and in
accordance with such opinion.     13)   Services to Other Clients. It is
understood that the Adviser acts as investment adviser to other clients and may
give advice and take action with respect to such clients that differs from the
advice given or the action taken with respect to the Investment Accounts.
Nothing in this Agreement shall restrict the right of the Adviser, its members,
managers, officers, employees or affiliates to perform investment management or
advisory services for any other person or entity, and the performance of such
service for others shall not be deemed to violate or give rise to any duty or
obligation to the Client.     14)   Investment by the Adviser for Its Own
Account. Nothing in this Agreement shall limit or restrict the Adviser or any of
its members, managers, officers, employees or affiliates from buying, selling or
trading any securities for its or their own account or accounts. Symetra on
behalf of each Client acknowledges that the Adviser and its members, managers,
officers, employees, affiliates and other clients may at any time have, acquire,
increase, decrease or dispose of securities which are at or about the same time
acquired or disposed of for the account of a Client. The Adviser shall have no
obligation to purchase or sell for the Investment Accounts or to recommend for
purchase or sale by the Investment Accounts any security that the Adviser or its
members, managers,



--------------------------------------------------------------------------------



 



7

      officers, employees or affiliates may purchase or sell for itself or
themselves or for any other client.     15)   Proxies. Subject to any other
written instructions of Symetra, the Adviser is hereby appointed Symetra’s agent
and attorney-in-fact in its discretion to vote, convert or tender in an exchange
or tender offer any securities in the Investment Accounts, to execute proxies,
waivers, consents and other instruments with respect to such securities, to
endorse, transfer or deliver such securities and to participate in or consent to
any plan of reorganization, merger, combination, consolidation, liquidation or
similar plan with reference to such securities.     16)   Sarbanes-Oxley
Compliance. Symetra is subject to certain regulations (“SOX”) that require
management to assess the effectiveness of its internal controls over financial
reporting and state in its annual report whether such internal controls are
effective. Because Adviser will perform trading execution functions for
Symetra’s Investment Accounts as described in this Agreement, certain procedures
performed by Adviser are relevant to Symetra’s evaluation of its internal
controls. Having acknowledged the foregoing, Adviser agrees to cooperate with
Symetra as reasonably necessary to facilitate Symetra’s ability to comply with
its regulatory obligations.     17)   Operational Audits. Upon Symetra’s
request, but no more often than once annually except (a) as necessary for
Symetra or Client to respond to any regulatory requirement or inquiry, or (b) as
deemed reasonably necessary by Symetra as a result of Symetra’s good faith
belief that Adviser has breached any of its obligations hereunder, Adviser shall
allow Symetra and/or any independent third party (“Third Party Representatives”)
selected by Symetra to perform operational audits with respect to Adviser’s
performance of its obligations hereunder. Adviser shall grant Symetra and its
Third Party Representatives access to Adviser’s facilities, personnel, and all
books, records and other documents of Adviser related to trade execution it
performs for Symetra under this Agreement (not otherwise provided under section
7) (“Documentation”) as may be required in order for Symetra to ascertain that
trades (i) are conducted by authorized personnel, (ii) are completed, and
(iii) reconcile to the accounting and custody records of Symetra and its other
service providers, and such other facts relative to Adviser’s performance
hereunder. Symetra acknowledges that to the extent such Documentation contains
aggregated data for multiple clients of Adviser, Adviser may redact certain
information contained in the Documentation as reasonably necessary to meet its
confidential obligations to other clients. Adviser shall provide Symetra, or its
Third Party Representatives, such information and assistance as requested in
order to perform such audits, including access to Adviser’s personnel to explain
the control environment by means of operational walk throughs or other means;
provided, however, that the Parties shall endeavor to arrange such assistance in
such a way that it does not interfere with Adviser’s performance of the
Agreement. Notwithstanding anything to the contrary in section 17, no amendment
to this Agreement shall be required where the Parties mutually agree to change
the scope of audits under this section to permit Symetra to comply with SOX and
related laws as enacted or amended from time to time.



--------------------------------------------------------------------------------



 



8

  18)   Notices. All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when delivered in writing or deposited by first-class mail to the
following addresses: (a) if to the Adviser, at its address set forth above,
Attention: Peter N. Perugini, CFO, or (b) if to Symetra, at its address set
forth above, Attention: Margaret Meister, CFO. The Adviser or the Client may
change its address or specify a different manner of addressing itself by giving
notice of such change in writing to the other party.     19)   Entire Agreement;
Amendment. This Agreement sets forth the entire agreement of the parties with
respect to management of the Investment Account and shall not be amended except
by an instrument in writing signed by the parties hereto.     20)   Termination.
This Agreement shall continue in force from the date hereof for an initial fixed
term of three years (“initial term”), which may be extended by Symetra in its
sole discretion for an additional one year (“fourth year extension”) at/prior to
the end of the second year of the initial term, and if so extended, then, again
in Symetra’s sole discretion, for an additional year (“fifth year extension”)
at/prior to the end of the initial term. Notwithstanding the foregoing, during
the initial term and any extensions, this Agreement shall be terminable without
penalty by Symetra upon written notice to the Adviser at least thirty (30) days
prior to the date upon which such termination is to become effective (i) for
cause (including material non-performance by the Adviser), (ii) if either John
Gillespie or Richard Howard are no-longer affiliated with the Adviser, or
(iii) if there is a change in control of the Adviser. Following the end of the
initial term and any extensions, this Agreement may be terminated without
penalty by either party on 60 days written notice. Each Client shall honor any
trades executed but not settled before the date of any termination under this
Agreement. The fee for the calendar quarter during which any termination of this
Agreement shall occur shall be paid as of the date of termination and prorated
if the effective date does not coincide with the end of the quarter.     21)  
Governing Law. To the extent that the interpretation or effect of this Agreement
shall depend on state law, this Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut.     22)   Effective Date.
This Agreement shall become effective on the date first written above.     23)  
Receipt of Disclosure Statement. Symetra acknowledges receipt of a copy of
Part II of the Adviser’s Form ADV in compliance with Rule 204-3(b) under the
Advisers Act more than 48 hours prior to the date of execution of this
Agreement. The Adviser shall annually and without charge, upon request by
Symetra, deliver to Symetra the current version of such form or a written
document containing at least the information then required to be contained in
such form.     24)   Counterparts. This Agreement may be executed in two
counterparts, each one of which shall be deemed to be an original.



--------------------------------------------------------------------------------



 



9



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

     
ADVISER:
  CLIENT:
 
   
PROSPECTOR PARTNERS, LLC
  SYMETRA FINANCIAL CORPORATION
 
   
By:  /s/ John D. Gillespie
  By:  /s/ Margaret A. Meister
 
   
John D. Gillespie
  Margaret A. Meister
 
   
Title: Managing Member
  Executive Vice President, Chief Financial Officer
 
   
Date: June 29, 2010
  Date: 06/29/2010
 
   
 
     
 
  SYMETRA LIFE INSURANCE COMPANY
 
   
 
  By: /s/ Margaret A. Meister
 
   
 
  Margaret A. Meister
 
   
 
  Executive Vice President, Chief Financial Officer
 
   
 
  Date: 06/29/2010
 
   
 
   



--------------------------------------------------------------------------------



 



 

EXHIBIT A
FEE SCHEDULE TO THE INVESTMENT MANAGEMENT AGREEMENT,

EFFECTIVE JULY 1, 2010 BETWEEN PROSPECTOR PARTNERS, L.L.C. AND

SYMETRA FINANCIAL CORPORATION
     Each term used in this Exhibit A but not defined herein shall have the
meaning assigned to that term in the Investment Management Agreement, effective
July 1, 2010 (the “Agreement”), between Symetra Financial Corporation
(“Symetra”) and Prospector Partners, L.L.C., the adviser (the “Adviser”).
          1. The Adviser shall be paid a Management Fee (pro rated for periods
less than a full calendar quarter) computed in accordance with the table below
based on the value of the aggregate net assets (including cash and cash
equivalents) of all Investment Accounts and the net assets of each Client (such
collective aggregate net assets shall be referred to as the “Aggregate Net
Assets”), determined in accordance with paragraph Section 2 below. Each Client
will bear and be billed its proportionate share of the Management Fee.

                  Aggregate Net Assets   Annual Fee   Quarterly Fee
Up to $200 million
  100 basis points   25 basis points
 
  (1.00% or 0.0100)   (0.25% or 0.00250)
 
               
Greater than $200 million
  50 basis points   12.50 basis points

          2. For all purposes under the Agreement, including the determination
of the Management Fee, the market value of securities shall be as follows:
securities that are listed on a national securities exchange shall be valued at
their last sales price on the date of determination and securities that are not
so listed shall be valued at their last sales price on the date of
determination, or if no sales of such securities occurred on the date of
determination, such securities shall be valued at the last “bid” price at the
close of business on such day (or if sold short at the last “asked” price at the
close of business on such day) quoted by the National



--------------------------------------------------------------------------------



 



11

Association of Securities Dealers, Inc.’s Automatic Quotation System or, if not
quoted on such system, by one of the principal market makers in such securities
selected by the Adviser. Notwithstanding the foregoing, if the securities to be
valued constitute a block which, in the judgment of the Adviser, could not be
liquidated in a reasonable time without depressing the market, such block shall
then be valued by the Adviser but not at a unit value in excess of the quoted
market price for such security. All other assets of the Investment Accounts
shall be assigned such value as the Adviser may reasonably determine.



--------------------------------------------------------------------------------



 



 

Schedule 1
TO INVESTMENT MANAGEMENT AGREEMENT, EFFECTIVE JULY 1, 2010
BETWEEN PROSPECTOR PARTNERS, L.L.C. AND SYMETRA FINANCIAL
CORPORATION
Investment Guidelines
Investment Objective
The Adviser’s objective is to achieve consistent positive returns and to
maximize long-term total returns within prudent levels of risk through capital
appreciation on a diversified portfolio of investments.
Performance Objectives
The Adviser will report to Symetra on a quarterly basis to review the Adviser’s
total investment performance. It is understood that there are likely to be
short-term periods during which performance deviates from market indices. During
such times, greater emphasis shall be placed on performance comparisons with
investment managers employing similar styles. The overall performance of the
Adviser’s Investment Accounts will be measured by referencing broad equity
market indices over a 3-year rolling period.
Guidelines
The Adviser must remain a registered adviser under the Investment Advisors Act
of 1940. Whenever these guidelines contain a limitation expressed as a
percentage of the portfolio assets, that percentage shall be measured solely
with reference to the assets that are under the Adviser’s control. Subject to
these guidelines, the Adviser shall have full discretion, subject to Symetra’s
written notice of limitation constraints, to manage each Investment Account’s
assets.

  1)   The Adviser may not purchase securities on margin, sell short, or enter
into derivative transactions in an Investment Account without the written
consent of Symetra.     2)   The Adviser may purchase Rule 144A securities
provided such securities are judged by the Adviser to be liquid and do not in
the aggregate exceed 20% of the market value of each Investment Account. The
Adviser shall also be able to purchase securities if such securities are
convertible into publicly traded securities.     3)   At least 95% of each
Investment Account will consist of securities of companies having a market
capitalization of $100 million or greater.     4)   Each Investment Account may
include domestic and non-domestic securities (common stocks, bonds, securities
that are convertible to common stocks, preferred stocks, warrants and rights to
subscribe to common stocks) that are listed on registered exchanges or actively
traded in the over-the-counter market.



--------------------------------------------------------------------------------



 



 

  5)   Issuers of securities located in countries other than the United States,
including emerging market countries, shall not exceed 40% of the market value of
each Investment Account.     6)   In terms of diversification, investments shall
be allocated with the intent to minimize the risk of large losses to each
Investment Account. The maximum total investment in any one security shall be
limited to 10% of an Investment Account at the time of purchase, and 25% of the
market value of such Investment Account.     7)   If the aggregate investment in
an Investment Account of the equity securities of any one company exceeds 5% of
that company’s outstanding shares of all classes of stock of that issuer, the
Adviser will notify Symetra.

Additional State Law Guidelines for Insurance Company Investment Accounts

  1)   Investment in preferred stock with voting rights plus common stock in the
same issuer is limited to 15% of the issuer’s outstanding shares having voting
rights.     2)   Investment is limited to 10% of the outstanding common stock of
the same issuer.     3)   No investment in the securities issued by an insolvent
corporation is permitted. For purposes of this section 3, “insolvent
corporation” is a corporation for which bankruptcy, receivership, insolvency,
reorganization or other similar proceedings have been instituted by or against
such corporation under any section or chapter of the United States Bankruptcy
Code, as amended, or under any similar laws or statutes of the United States (or
any state thereof).



--------------------------------------------------------------------------------



 



 

SECURITIES LENDING PROGRAM
First Symetra National Life Insurance Company of New York, Symetra Life
Insurance Company, and Symetra National Life Insurance Company (collectively
“the Companies”) have adopted this Securities Lending Program to supplement the
Companies’ Statement of Investment Policy. The Companies and their agents will
adhere to the following procedures under the Program to govern their securities
lending practices:
(1) The Companies shall receive collateral having a fair value as of the
transaction date at least equal to 102 percent (or as otherwise established by
the Statements of Statutory Accounting Principles (“SSAP”)) of the fair value of
the loaned securities at that date. If at any time the fair value of the
collateral is less than 100 percent of the fair value of the loaned securities,
the counterparty shall be obligated to deliver additional collateral, the fair
value of which, together with the fair value of all collateral then held in
connection with the transaction at least equals 102 percent (or as otherwise
established by the SSAP) of the fair value of the loaned securities. The
collateral may consist of cash, letters of credit from authorized banks, or
securities issued or guaranteed by the United States government or one of its
agencies or instrumentalities, or any combination thereof. The collateral will
be received by the Companies’ custodian concurrently with delivery of the loaned
securities and kept in a segregated account. The Companies will monitor
collateral levels via reports provided by the custodian on a monthly basis. Any
non-compliance issues will be elevated to the Chief Financial Officer or his
designee and to the custodian for corrective action.
(2) Loans may be made only to reputable borrowers that, in the Companies’
opinion, are of sound financial condition. The custodian will maintain a list of
approved borrowers and will monitor the creditworthiness of such approved
borrowers on an on-going basis. The Companies will obtain an updated borrower
list on a quarterly basis. Any deletions required will be communicated to the
custodian using the agreed upon methodology as outlined in the agreement.
(3) No loan of securities may be made to any borrower if, within the meaning of
the Insurance Company Holding Act, such borrower would be an affiliated person
of the Companies.
(4) Loans must be callable at any time. If a loan is terminated by the
Companies, the borrower must return the loaned securities within five business
days. If the borrower fails to deliver the loaned securities within five days
after receipt of notice of termination, the Companies may use the collateral to
replace the securities and hold the borrower liable for the excess of
replacement cost exceeding the collateral.
(5) The Companies may pay fees to a lending agent or other intermediary for the
following: (a) reasonable custodial fees; and (b) fees for the arranging of
portfolio loans, provided that the Companies have determined in each case that
the fee is reasonable and based solely on the services rendered. In addition,
the Companies must receive a reasonable fee for lending their securities.
(6) Loans of securities must be made pursuant to written contracts which have
been approved and executed on behalf of each Company by a duly authorized
officer and which are designed to assure that these procedures will be complied
with in connection with such loans. Information concerning each loan will be
provided by the custodian upon request.
(7) The Companies’ board will periodically review lending activities affecting
the Companies’ portfolios.
Board of Directors’ Approval:
SFC: 8/24/2004
SLIC and SNLIC: 12/6/2004
FSNLIC: 4/8/2005



--------------------------------------------------------------------------------



 



 

Schedule 2
Statement of Investment Policy
Symetra Financial
Overview
This investment policy and its associated guidelines apply in aggregate to the
investable general account and guaranteed separate account assets of Symetra
Financial Corporation and its subsidiaries (“Symetra Financial”). These
guidelines are established by the boards of directors, or their designated
committees, of Symetra Financial companies. These guidelines should be used in
conjunction with any specific supplementary guidelines established for each
major business line, as well as any additional investment guidelines for certain
separate account contracts (e.g. BOLI). Any deviations from these guidelines
must be approved by the appropriate company’s board of directors or by its
designee and reported to the Symetra Financial Corporation board of directors
quarterly.
Investment Objective
Support optimizing the economic value of the company across a broad range of
interest rate and economic environments, while complying with applicable
regulations, management initiatives and rating agency requirements.
The management of the portfolio will be primarily driven by asset/liability
management, regulatory and general management considerations rather than total
return benchmarks or other measures. However, to aid in the assessment of
investment performance, the total return for the overall portfolio will be
compared over multiple timeframes with relevant customized benchmarks having
duration and yield characteristics consistent with the liabilities.
Duration/Convexity
Duration and convexity management are particularly important for liabilities
with cash flows that can not be adjusted to reflect investment experience, but
whose profitability is driven by the net interest spread (“fixed liabilities”).
For example, fixed liabilities include structured settlements, income annuities,
and fixed annuities with a set crediting rate for a specified period of time
(not including annuities with regular credited rate resets). Many other
Retirement Services and Life liabilities require less precise, although still
fairly constrained, duration and convexity characteristics. Many of these other
liabilities have regular credited rate resets, minimum credited rate guarantees
as well as the option to withdraw the cash value at book value, with or without
a fixed surrender charge.
For fixed liabilities (defined above) other than the very long duration
structured settlements/income annuities, the effective asset duration should be
within +/- 0.5 of the effective liability duration. For parallel yield curve
shocks of +/- 1%, this difference should be no more than +/- 0.75. Larger
parallel yield curve shocks will also be monitored for potential dislocations.
Also, although there are currently no set guidelines, partial asset and
liability durations at significant points along the yield curve will be
monitored to ensure a reasonable balance. For non-fixed Retirement Services and
Life liabilities as well as for structured settlements and income annuities, the
effective asset duration should be within +/- 1.0 of the target portfolio
duration for each major liability group (determined in conjunction with each
business line and summarized in a separate



--------------------------------------------------------------------------------



 



 

document). For parallel yield curve shocks of +/- 1%, this difference should be
no more than +/- 1.25.
Unlike most of the Company’s other liabilities, the products in the Group
business line are driven by underwriting rather than investment results. Also,
projected liability cash flows (including new premium) are positive in most
plausible scenarios. Because of these attributes, additional flexibility around
portfolio duration is reasonable. The effective asset duration should be within
+/- 2.0 of the Group portfolio’s target duration. As with other business lines,
parallel and non-parallel yield curve shock analysis will be performed to test
for possible dislocations.
The Corporate Surplus portfolio will not have pre-set duration targets. It will
be driven by overall corporate requirements and any additional needs of the
business lines.
Asset Allocation
Asset allocation is driven by the interest sensitive or guaranteed nature of
many of the company’s liabilities, regulatory and rating agency requirements as
well as the need for reasonably consistent income and surplus growth. Given
these considerations, the portfolio will consist mostly of a diversified mix of
investment grade fixed income securities. As capital levels and rating agency
considerations permit, relatively small allocations to equities, alternatives
and high yield will be used to increase expected returns, diversify risks and
better match very long duration liabilities (e.g. structured settlements). The
following asset allocation limits are based on market values.

                              Illustrative     Maximum   Long-term Asset Type  
Allocation   Target*
Fixed Income
    100 %     96 %
Corporate Bonds
    70 %     55 %
MBS/CMO
    20 %     10 %
Asset Backed Securities
    15 %     12 %
CMBS
    12 %     7 %
Commercial Mortgages
    10 %     7 %
Other Investment Grade
    10 %     2 %
Below Investment Grade
    7 %     3 %
 
               
Equity/Alternatives
    5 %     4 %
Public/Private Equity
    3 %     1.5 %
Hedge Funds
    3 %     1.5 %
Real Estate
    2 %     0.5 %
Other
    2 %     0.5 %
 
               
Cash & short-term purchases
    2 %     0 %

 

*   Illustrative long-term targets are based on the 2004 liability mix.

2



--------------------------------------------------------------------------------



 



 

Liquidity
Cash on hand plus projected asset cash flows will be greater in aggregate than
projected cash flows on current liabilities over the next 12 months. In
addition, reasonable overall portfolio liquidity will be maintained to cover
unanticipated liability cash flows and portfolio rebalancing needs.
Specifically, liquid assets will comprise at least 50% of the Corporate Surplus
and Structured Settlement/Income Annuity portfolios. All other portfolios will
have at least 75% liquid assets (except BOLI separate accounts, which will have
at least 90% liquid assets), recognizing the surrenderable nature of many of the
other liabilities. Liquid assets are defined as government/agency, public
investment grade fixed income and public equity securities which are sellable
within 90 days for at least 95% of the most recently traded price.
Asset Quality
Fixed income investments will be focused on investment grade securities. The
market value of BBB-rated fixed income securities (excluding commercial mortgage
whole loans) will not exceed 40% of the aggregate market value of the portfolio.
Similarly, the market value BB and B-rated (and lower) fixed income securities
will not exceed 5% and 2%, respectively, of the aggregate market value of the
portfolio. Purchases will not be made which either cause a quality limit to be
violated or increase exposure in cases where the limit is already exceeded. In
the event that quality downgrades cause a limit to be exceeded, the investment
manager will use reasonable judgment in reducing exposure below the limit as
market conditions permit.
Ratings used in these guidelines are from Moody’s if available, then S&P, Fitch
and the NAIC, in that order. If none of these ratings are available, an internal
rating generally consistent with the methodology used by these major rating
agencies will be used.
Concentration Limits
The following concentration limits deal with diversification by individual
entity. As with the asset quality limits, purchases will not be made which
either cause a concentration limit to be violated or increase exposure in cases
where the limit is already exceeded. In the event that a quality downgrade
causes a limit to be exceeded, the investment manager will use reasonable
judgment in reducing exposure below the limit as market conditions permit.
Issuer — Fixed Income
Management will closely monitor firm-wide investment concentrations in
individual issuers (U.S. Government and GSE securities excepted) to ensure
adequate diversification. The limits below apply to the senior debt rating of
the issuer, and are based on the aggregate market value of all fixed income
securities from a single issuer as a percentage of the Company’s Statutory
Surplus plus Asset Valuation Reserve (AVR). In addition, any fixed income
securities of an issuer rated below its senior debt rating (“junior securities”)
must also comply with the limits below, based on the ratings of the junior
securities. Also, in the case of securitized investments backed by collateral
pools, the credit rating of each individual security will be used in the table
below, provided that the aggregate market value of fixed income securities
backed by any single pool of

3



--------------------------------------------------------------------------------



 



 

collateral does not exceed the AAA limit below. Ratings are defined as described
in the Asset Quality section above.

                  Senior   Market Value as a %   Approximate % of Debt Rating  
Surplus + AVR   Total Market Value *
AAA
    12 %     0.7 %
AA
    10 %     0.6 %
A
    8 %     0.5 %
BBB
    6 %     0.4 %
BB
    3 %     0.2 %
< BB
    2 %     0.1 %

 

*   As of 12/2003

Issuer — Equity
Equity securities of a single issuer are limited by the table below, which
varies by the senior debt rating class of the issuer.

                  Senior   Market Value as a %   Approximate % of Debt Rating  
Surplus + AVR   Total Market Value *
Investment Grade
    3 %     0.2 %
Below Inv. Grade
    1 %     0.1 %

 

*   As of 12/2003

Insurer
The aggregate market value of securities insured by a single entity is limited
to 4 times the fixed income issuer limit (above), based on the senior debt
rating of the insurer. In the event that any of the insured securities would not
have an investment grade rating on a stand-alone basis (without the insurance),
the insurer’s fixed income issuer limit (before multiplying by the factor of 4)
will be reduced by the market value of such securities.
Servicer
The market value of non-US Government/GSE securities serviced by one servicing
agent is limited to 25% of Statutory Surplus plus AVR.
Funds
Private fund investments such as private equity or hedge funds will be limited
as follows.

              Market Value as a % Type   Surplus + AVR
Single Fund
    5 %
Single Manager
    10 %

4



--------------------------------------------------------------------------------



 



 

Other Diversification
Within the corporate bond portfolio, the market value of securities within a
single major industry class will not exceed 20%. Although there are no pre-set
limits, asset backed and commercial mortgage backed securities will be
reasonably diversified by collateral type. Also, commercial mortgage exposure
(CMBS and whole loan in aggregate) will be reasonably diversified by geographic
region.
Currency
The currency denomination of the assets (incorporating any currency hedges) will
be the same as the denomination of the associated liabilities, which in most if
not all cases will be U.S. dollars. The Surplus portfolio will also be
denominated in U.S. dollars. However, up to an aggregate market value of 1% of
total assets may be denominated in un-hedged G-7 currencies.
Derivatives
The use of derivatives will be governed by the Derivatives Use Plan filed with,
and approved by, any appropriate insurance regulatory agencies as well as the
boards of directors of Symetra Financial companies.
Investment Managers
White Mountains Advisors LLC (“WMA”) will be the primary investment manager for
Symetra Financial and its affiliates. WMA may engage other investment managers
to manage discrete portions of the Symetra Financial portfolios. However, WMA
will be responsible for engaging, monitoring and terminating such managers, and
for ensuring the overall portfolio is invested in accordance with this
investment policy. All transactions will be promptly and accurately recorded as
they occur.

5

 



--------------------------------------------------------------------------------



 



ADDENDUM
TO
SYMETRA FINANCIAL CORPORATION
STATEMENT OF INVESTMENT POLICY
DERIVATIVES USE PLAN
Adopted by the Board of Directors on November 14, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
I. POLICY
    1    
II. DERIVATIVE INSTRUMENTS AND STRATEGIES
    1    
A. DERIVATIVE INSTRUMENT DEFINITIONS
    1    
B. EXCHANGE TRADED VERSUS OVER-THE-COUNTER TRANSACTIONS
    2    
C. STRATEGIES
    3    
D. DUTY TO CONSIDER RISKS INHERENT IN DERIVATIVE TRANSACTIONS
    4    
E. RISK/EXPOSURE MEASUREMENT
    5    
III. LIMITATIONS AND PARAMETERS
    5    
A. QUANTITATIVE AND OTHER LIMITATIONS
    5    
B. DOCUMENTATION OF OTC DERIVATIVE TRANSACTIONS
    7    
IV. OVERSIGHT, INTERNAL CONTROL PROCEDURES AND REPORTING
    7    
A. DELEGATION OF RESPONSIBILITY
    7    
B. DAY-TO-DAY RESPONSIBILITY – INVESTMENT MANAGER
    8    
C. INTERNAL CONTROL PROCEDURES – PROCESS FOR APPROVAL AND MONITORING OF
INDIVIDUAL TRANSACTIONS
    8    
D. MANAGEMENT OVERSIGHT OF DERIVATIVES PROGRAM
    10    
E. RECORDS AND DOCUMENTATION
    10    
F. SEPARATION OF TRADING AND SETTLEMENT FUNCTIONS
    11    
G. ACCOUNTING AND FINANCIAL REPORTING
    11  
 
       
EXHIBIT A — SAMPLE DERIVATIVE TRANSACTION CONTROL SHEET
    A-1    
EXHIBIT B — LIST OF COMPANIES
    B-1    
EXHIBIT C — SAMPLE EFFECTIVENESS SUMMARY
    C-1  

 



--------------------------------------------------------------------------------



 



I. POLICY
          The purpose of this Plan is to set forth the guidelines and parameters
for the use of derivative transactions by Symetra Financial Corporation, a state
of Delaware-domiciled corporation, and each of its subsidiaries identified on
Exhibit B hereto (each a “Company” or collectively the “Companies”). As
contemplated in this Plan, the Companies’ use of derivative transactions shall
be in conformance with applicable law and with the Companies’ general philosophy
of managing their investments and overall balance sheet in a prudent and
conservative manner, with the goals of preserving the capital and financial
strength of the Companies, while seeking adequate returns on their investments
and operations. In that regard, the Companies’ use of derivative transactions
under this Plan is expected to help manage the Companies’ investments.
Derivatives, however, will not be used for speculative purposes.
          The Companies recognize that, while derivative transactions are useful
risk and portfolio management tools, as with any investment practice, the use of
derivative transactions exposes the Companies to certain risks. Nevertheless,
the risks associated with derivative transactions are not inherently different
than those present in other, more traditional forms of investments, and, with
proper use and careful management, such derivative transactions can be utilized
safely, as part of the overall investment and risk management strategy of the
Companies. Therefore, in order to ensure the proper use of derivative
transactions and to mitigate the risks associated with such use, this Plan
establishes internal controls and reporting with respect to the use of
derivative transactions.

II. DERIVATIVE INSTRUMENTS AND STRATEGIES

  A.   Derivative Instrument Definitions.

          Derivative instruments and transactions can be structured in numerous
forms with various characteristics. For the purposes of this Plan, the Companies
recognize the two following industry definitions of “derivative instrument”:

  1.   The definition according to Generally Accepted Accounting Principles
(GAAP):1         A financial instrument or other contract with all three of the
following characteristics:

  -   It has (1) one or more underlyings and (2) one or more notional amounts or
payment provisions or both.     -   It requires no initial net investment or an
initial net investment that is smaller than would be required for other types of
contracts that would be expected to have a similar response to changes in market
factors.     -   Its terms require or permit net settlement, it can readily be
settled net by a means outside the contract, or it provides for delivery of an
asset that puts the recipient in a position not substantially different from net
settlement.

  2.   The regulatory definition:2

     An agreement, option, instrument or a series or combination thereof:
 

1   FASB statement No. 133 “Accounting for Derivative Instruments and Hedging
Activities.”   2   Based on the NAIC’s Derivative Instruments Model Regulation
and Statements of Statutory Accounting Principals (“SSAPs”).

1



--------------------------------------------------------------------------------



 



  (a)   To make or take delivery of, or assume or relinquish, a specified amount
of one or more underlying interests, or to make a cash settlement in lieu
thereof; or     (b)   That has a price, performance, value or cash flow based
primarily upon the actual or expected price, level, performance, value or cash
flow of one or more underlying interests.

Examples of derivative instruments include, but are not limited to, options,
warrants used in a hedging transaction and not attached to another financial
instrument, caps, floors, collars, swaps, swaptions, forwards, futures and other
agreements, options or instruments substantially similar thereto or any series
or combination thereof. The following are regulatory definitions3 with respect
to each of the foregoing instruments:
“Cap” means an agreement obligating the seller to make payments to the buyer
with each payment based on the amount by which a reference price or level or the
performance or value of one or more underlying interests exceeds a predetermined
number, sometimes called the strike rate or strike price.
“Collar” means an agreement to receive payments as the buyer of an option, cap
or floor and to make payments as the seller of a different option, cap or floor.
“Floor” means an agreement obligating the seller to make payments to the buyer
in which each payment is based on the amount by which a predetermined number,
sometimes called the floor rate or price, exceeds a reference price, a level, or
the performance or value of one or more underlying interests.
“Forward” means an agreement (other than a future) to make or take delivery of,
or effect a cash settlement based on the actual or expected price, level,
performance or value of, one or more underlying interests, but shall not mean or
include spot transactions effected within customary settlement periods,
when-issued purchases, or other similar cash market transactions.
“Future” means an agreement, traded on a qualified exchange or qualified foreign
exchange, to make or take delivery of, or effect a cash settlement based on the
actual or expected price, level, performance or value of, one or more underlying
interests.
“Option” means an agreement giving the buyer the right to buy or receive (a
“call option”), sell or deliver (a “put option”), enter into, extend or
terminate or effect a cash settlement based on the actual or expected price,
level, performance or value of one or more underlying interests.
“Swap” means an agreement to exchange or to net payments at one or more times
based on the actual or expected price, level, performance or value of one or
more underlying interests.
“Swaption” means an option to enter into a Swap.
“Warrant” means an instrument that gives the holder the right to purchase an
underlying financial instrument at a given price and time or at a series of
prices and times outlined in the warrant agreement. Warrants may be issued alone
or in connection with the sale of other securities, for example, as part of a
merger or recapitalization agreement, or to facilitate divestiture of the
securities of another business entity.

  B.   Exchange Traded versus Over-the-Counter Transactions.

 

3   These definitions are based in whole or in part on definitions found in
Washington state insurance laws as may be amended from time to time.

2



--------------------------------------------------------------------------------



 



          Derivative transactions may be traded through an exchange or through
the more specialized over-the-counter (“OTC”) market. While derivative exchanges
provide ease of access to a ready market for derivative transactions, a higher
degree of liquidity and the mitigation or elimination of counterparty credit
risk, exchanges require uniformity of terms among transactions and therefore,
may not always accomplish the underlying investment objective. In contrast,
while OTC transactions are generally less liquid and expose the parties to
counterparty credit risk, they allow counterparties to structure more customized
transactions to accomplish more closely the objective for entering into the
derivative transaction. In addition, the wide use of standardized documentation,
such as the forms of Master Agreements published by the International Swaps and
Derivatives Association, Inc. (“ISDA”), has created a certain degree of
uniformity and standardization in OTC transactions. The Investment Manager shall
evaluate the characteristics of an exchange-traded versus OTC derivative
transaction, including underlying counterparty credit exposure, before engaging
in a derivative transaction.
          As a general rule, the Investment Manager will emphasize the use of
exchange-traded derivatives and reasonably liquid OTC derivatives, while taking
advantage of less liquid, customized OTC derivatives only when appropriate.

  C.   Strategies (All life insurance company strategies will conform to
applicable state statutes).

          Derivative instruments can be used in conjunction with various
strategies to affect a desired purpose or objective; however, as a general rule,
derivative transactions are primarily focused on three basic strategies: hedging
(including replication), income generation, and speculation. The Companies will
be focused on hedging (including replication) strategies to manage exposure to
changes in interest rates, spreads, equity returns, currencies, and credit
quality and on income generation.
          1. Derivative Transactions for Hedging Purposes
          Derivative transactions are widely used as a tool to reduce and hedge
against risks faced by companies in the marketplace. In that regard, the use of
hedging transactions is an important and essential part of the Companies’
overall risk management program.
          For purposes of this Plan, the definition of “hedging transaction” is
a derivative transaction which is entered into and maintained to reduce:

  (a)   The risk of a change in the value, yield, price, cash flow, or quantity
of assets or liabilities that the insurer has acquired or incurred or
anticipates acquiring or incurring; or     (b)   The currency exchange rate risk
or the degree of exposure as to assets or liabilities that the insurer has
acquired or incurred or anticipates acquiring or incurring.

          The Companies’ use of derivative transactions for hedging purposes may
also include replication transactions. For purposes of this Plan, the definition
of “replication transaction” is “a derivative transaction or combination of
derivative transactions effected either separately or in conjunction with cash
market investments included in the insurer’s investment portfolio in order to
replicate the investment characteristic of another authorized transaction,
investment or instrument and/or operate as a substitute for cash market
transactions.” In certain circumstances, replication transactions can provide a
more cost-effective means of investing in a given asset or group of assets, in
effect, by synthetically replicating the characteristics and performance of the
assets. Replication transactions can also be used to replicate certain desired,
rather than all, characteristics of an asset. The Investment Manager shall
structure the Companies’ replication transactions so that the potential exposure
with respect to a replication transaction is directly related to the risks
associated with the asset characteristics being replicated.

3



--------------------------------------------------------------------------------



 



          Given the nature and purpose of a hedging transaction, the potential
exposure associated with such transactions is generally limited. If a hedging
transaction is structured properly as an effective hedge, any losses realized
with respect to the asset or activity that was the subject of the hedge should
be matched or offset, entirely or in part, by gains in the transaction. In that
regard, a crucial element of the Companies maintaining a successful hedging
program using derivative transactions is the Companies’ implementation of
appropriate procedures and guidelines to evaluate the effectiveness or efficacy
of specific hedging transactions (see Section IV G Accounting and Financial
Reporting for specific guidance).
          2. Income Generation
          Income generation transactions allow the Companies to earn income
through the use of derivative transactions. However, income generation for the
purposes of this Plan will only be permitted through the sale of call options on
securities, provided that the Companies hold, or can immediately acquire through
the exercise of options, warrants or conversion rights already owned during the
entire period the option is outstanding (i.e., covered options).

  D.   Duty to Consider Risks Inherent in Derivative Transactions.

          As with any investment, the use of derivatives entails certain risks.
At a minimum, the following significant risks shall be considered by the
Investment Manager prior to engaging in a particular derivative transaction.
          1. Basis Risk
          The effectiveness of any hedging strategy is dependent upon the
matching of the risks being hedged with the instruments and strategies used to
mitigate such risks, creating a corresponding offsetting position. “Basis risk”
is the risk of loss resulting from a hedging transaction that is imperfectly
matched or correlated to the subject risk exposure. The Investment Manager will
continuously monitor the Companies’ hedging transactions to ensure that they
continue to be effective. Should the effectiveness of the hedge position shift
significantly the Investment Manager will seek to either modify or terminate the
transaction. The foregoing concept can also apply to replication transactions,
where basis risk can exist between the subject derivative transaction and the
asset/assets intended to be replicated.
          2. Counterparty Exposure Risk
          Counterparty exposure risk relates to the risk of loss resulting from
a default by a counterparty of its obligations under a derivative transaction.
Where a derivative transaction is entered into through a qualified exchange, the
counterparty exposure risk is limited by the financial stability of the exchange
and its clearing system. Conversely, if a derivative transaction is an OTC
transaction, the counterparty exposure amount will depend largely upon the
creditworthiness of the counterparty to the transaction.
          With respect to OTC transactions and transactions entered through
non-qualified exchanges, the Investment Manager shall seek to mitigate
counterparty exposure by (i) evaluating and monitoring the financial
qualifications of counterparties to ensure that they meet the counterparty
requirements set forth in Section IV.A of this Plan, and (ii) to the extent
appropriate, requiring counterparties to provide the Companies with sufficient
collateral security and other financial assurances, such as the posting of
collateral or letters of credit. Specifically, the Investment Manager shall
request collateral in the event that total net exposure to such counterparty
exceeds an amount based on the following schedule:

  -   $25 million for a counterparty with a AAA rating     -   $20 million for a
counterparty with a AA rating

4



--------------------------------------------------------------------------------



 



  -   $15 million for a counterparty with a A rating     -   $5 million for a
counterparty with a BBB+ rating     -   $2.5 million for a counterparty with a
BBB rating     -   $0 for BBB- and lower

In the event that collateral is required, the Investment Manager will request
either a letter of credit from an acceptable bank or collateral consisting of
cash or high quality securities for at least 100% of the amount of net exposure
exceeding the amount outlined above.
          3. Liquidity Risk
          As with any form of investment, derivative instruments pose a certain
degree of liquidity risk. Although exchange-traded derivatives are generally
considered liquid instruments, certain specialized or customized OTC derivatives
may be relatively illiquid. The liquidity of a derivative instrument also
generally decreases during volatile market conditions, with the liquidity of
certain investments, such as OTC derivatives, being affected more severely
during such volatile market conditions, particularly when one wants to sell or
close a position. While this is a risk in the market, it can also be exploited
as an opportunity.
          4. Systemic Risk
          Systemic risk is the risk that a major failure or disruption in one
institution or segment of the market will affect other institutions, leading
ultimately to a breakdown of the financial system. The use of derivative
transactions and the potential of failures within the derivatives markets can
contribute to this overall systemic risk. Given the continued and increasing
oversight of the derivatives markets, this risk is fairly remote.
          5. Operational Risk
          The use of derivative instruments is also subject to the risk of human
error, mismanagement and system and control failures. To minimize its
operational risks, the Companies and the Investment Manager shall have in force
at all times the internal control procedures set forth in Section IV hereof,
which provide multiple levels of oversight, appropriate checks and balances, and
periodic audits and reviews of specific transactions and the system.
Furthermore, the Companies and the Investment Manager shall utilize the
knowledge of suitably qualified individuals who have knowledge and experience in
the use of derivative instruments.

  E.   Risk/Exposure Measurement.

          In order to quantify the various types of risks associated with
derivative transactions, the Investment Manager shall apply industry-accepted
models to every applicable derivative transaction. In that regard, the
Investment Manager is authorized to use the models available through systems
such as Bloomberg, Derivative Solutions or other similar industry-accepted
models.

III. LIMITATIONS AND PARAMETERS

  A.   Quantitative and Other Limitations.

          The Companies recognize the importance of diversification and credit
quality. Unless otherwise provided for under the applicable law, the Companies’
limits for different derivative strategies and instruments are as follows:

5



--------------------------------------------------------------------------------



 



          1. Limitations Relating to Strategies and Instruments (to be applied
on a per-Company basis)
          In addition to the limitations relating to counterparties and the
other limitations set forth in subsection 2 below, the Companies and the
Investment Manager shall comply with the limitations set forth in subsections
1(a)-(c) below specifically applicable to the strategies of hedging, replication
and income generation. In addition, while the Companies do not have any
guidelines limiting the maximum allowed term for derivative transactions, to the
extent possible, the Investment Manager generally will have the term of the
derivative transaction be less than or equal to the anticipated duration of the
risk.

  (a)   Hedging.

          The Companies may engage in hedging transactions, provided that the
hedge continues to be effective according to the Companies’ evaluation
procedures (which will incorporate certain derivative related information
provided by the Investment Manager) and each Company complies with the following
quantitative limitations:

  •   The aggregate financial statement value of options, swaptions, caps,
floors and warrants not attached to another financial instrument that are
purchased by a Company and used in hedging transactions shall not exceed 7.5% of
the market value of such Company’s invested assets (admitted assets for life
insurance companies).     •   The aggregate financial statement value of
options, swaptions, caps and floors written by a Company for hedging
transactions shall not exceed 3% of the market value of the such Company’s
invested assets (admitted assets for life insurance companies).     •   The
aggregate potential exposure of collars, swaps, swaptions, forwards and futures
used in hedging transactions shall not exceed 6.5% of a Company’s invested
assets (admitted assets for life insurance companies).

  (b)   Replication.

          The Companies may engage in replication transactions provided that the
Companies would otherwise be authorized to invest their funds in the assets
being replicated, the replication continues to be effective and each Company
complies with the following quantitative limitations:

  •   A Company shall aggregate all replicated investment positions with their
direct investments as if such Company had invested in the replicated asset
directly in determining its compliance with applicable quantitative limitations.
    •   The aggregate financial statement value of assets being replicated shall
not exceed 10% of the market value of a Company’s invested assets (admitted
assets for life insurance companies).

  (c)   Income Generation.

          A Company may engage in income generation transactions provided that
such transactions may only involve the sale of call options on securities that
such Company holds (or can immediately acquire through the exercise of options,
warrants or conversion rights already owned) during the entire period the option
is outstanding (i.e., covered options), and each Company complies with the
following quantitative limitations:

6



--------------------------------------------------------------------------------



 



  •   The aggregate financial statement value of options written by a Company
for income generation transactions shall not exceed 1% of the market value of
such Company’s invested assets (admitted assets for life insurance companies).

          2. Limitations Relating to Counterparties
          The Investment Manager shall monitor the credit quality of
counterparties and regularly analyze and review the Companies’ counterparty
exposure. The Investment Manager shall use a mark-to-market value to determine a
Company’s counterparty exposure, net of any collateral held. The Investment
Manager will also analyze “expected values” to determine total exposure.
Furthermore, a Company shall limit its individual counterparty exposure under
one or more derivative transactions to (a) 1% of its market value of invested
assets (admitted assets for life insurance companies) for any single
counterparty rated less than AA-/Aa3 and (b) 3% of its market value of invested
assets for counterparties AA-/Aa3 or better. In addition, a Company’s
counterparty exposure shall be deemed to be an obligation of the institution to
which such Company is exposed to credit risk and shall be included in
determining compliance with any single or quantitative limitation applicable to
such Company’s investments.

  B.   Documentation of OTC Derivative Transactions.

          All OTC derivative transactions entered into by the Companies shall be
documented on an appropriate form of the ISDA Master Agreement (“Master
Agreement”). Each transaction shall be based upon the Master Agreement and
include negotiated schedules. Prior to the execution of any OTC derivative
transaction, a Master Agreement between the Company(ies) and the subject
counterparty must be in place. Each derivative transaction shall be documented
on a standard confirmation which references the Master Agreement between the
Company(ies) and the counterparty.

IV. OVERSIGHT, INTERNAL CONTROL PROCEDURES AND REPORTING

  A.   Delegation of Responsibility.

          The ultimate responsibility for the use of derivative transactions is
vested in each Company’s Board of Directors (“Board”). In discharging its duties
with regard to derivative transactions, each Board shall act in good faith with
that degree of care that an ordinary, prudent person in like circumstances would
use under similar circumstances. This Plan may be amended only by the Board.
          The Board may delegate the day-to-day oversight regarding the
Company’s use of derivative instruments as outlined in this Plan to an
Investment Manager. The Board shall choose an Investment Manager that possesses
such expertise and experience necessary to appropriately manage the day-to-day
derivative operations in a prudent manner, in compliance with this Plan.

7



--------------------------------------------------------------------------------



 



  B.   Day-to-Day Responsibility — Investment Manager.

          All oversight of day-to-day decisions regarding a Company’s use of
derivative instruments will be vested in the Investment Manager. In overseeing
the day-to-day derivative activities of the Companies, the Investment Manager
will comply with all the terms of this Plan and the investment policy
established by each Company’s Board. In addition, the Investment Manager will
provide certain trade date documentation and derivative modeling results
(described below) to help support each Company’s accounting and reporting
policies and responsibilities related to derivative investments, both on a GAAP
and Statutory accounting basis.
          1. Review and Documentation of Derivative Transactions
          A member of the Investment Manager authorized to initiate derivative
transactions will review each potential derivative transaction entered into by
the Companies in accordance with the terms of this Plan.
          The Investment Manager shall prepare reports pursuant to Section D
hereof for the purpose of facilitating the Companies’ review of such derivative
transactions.

  C.   Internal Control Procedures — Process for Approval and Monitoring of
Individual Transactions.

          The Investment Manager will maintain a list of personnel authorized to
initiate derivative transactions. In examining whether a Company should engage
in a particular derivative transaction, an authorized member of the Investment
Manager will consider (i) the guidelines set forth herein, (ii) the intended
purpose of the transaction, (iii) the incremental risk to the Company caused by
engaging in such derivative transaction, and (iv) alternative mechanisms for
achieving the same purpose. All proposed derivative transactions will be
documented on the trade date on a Derivative Transaction Control Sheet (“Control
Sheet”), substantially in the form attached hereto as Exhibit A. The Control
Sheet may be updated from time to time to reflect changing information
requirements from regulators or as best practices evolve. A Control Sheet will
not be deemed complete unless a draft of the underlying confirmation is attached
thereto and the Control Sheet contains the following information:

  •   type of derivative instrument(s) to be used;     •   type of strategy to
be undertaken;     •   underlying investment position or other balance sheet or
income statement item to which the derivative transaction relates;     •  
description of the transaction, its purpose and its intended effect, including a
precise identification of the risks being hedged or replicated, if applicable;  
  •   identity of the counterparty or, with respect to exchange-traded
transactions, the identity of the exchange and the name of the firm that handled
the trade;     •   notional amount of the transaction;     •   consideration for
the transaction;     •   any additional collateral or other credit support taken
or provided; and

8



--------------------------------------------------------------------------------



 



  •   Investment Manager’s recommendation for the most appropriate method for
assessing effectiveness based on acceptable choices provided by a Company in the
event hedge accounting is to be used (final determination to be made by a
Company for accounting/tax purposes).

          On the date of a derivative transaction, two members of the Investment
Manager must sign the Control Sheet, one of whom is authorized by the Investment
Manager to initiate derivative transactions and the other of whom is in the
Operations area responsible for settling all derivative transactions. Prior to
the end of the day on which a derivative transaction has occurred, the
Investment Manager will ascertain that:

  •   the Control Sheet is complete;     •   the derivative transaction complies
with this Plan, including a Company’s established quantitative and qualitative
limits/parameters;     •   the transaction is reasonably expected to perform as
intended, as demonstrated through stress testing and other techniques designed
to vary market performance and conditions as appropriate;     •   the
counterparty is included on the Investment Manager’s list of approved derivative
counterparties for such Company;     •   Such Company has received a copy of the
completed Control Sheet so that it can complete any additional required hedge
designation documentation, including the anticipated accounting and tax
treatment for such derivative transactions. In the event that the transaction is
not of the type where standard language has been provided to the Investment
Manager by such Company, a minimum of 1 day prior notice must be given to such
Company to allow adequate time to complete the derivative documentation in a
timely manner. In all other cases the Control Sheet will be provided to such
Company by noon on the transaction date.

          The Investment Manager will be responsible for ensuring the proper
monitoring of the performance of each derivative transaction during its duration
to make certain that each derivative transaction continues to perform as
originally intended and each such transaction remains in compliance with (i) all
applicable laws and regulations, (ii) the terms of this Plan, and (iii) the
underlying transaction documentation. A derivatives committee established by the
Investment Manager will review the performance, potential risk and overall
compliance of each derivative transaction on at least a monthly basis. Committee
meeting minutes will be kept with copies provided to the Investment Manager and
to the Companies. Any derivative transaction that is no longer performing in a
manner consistent with its original purpose or is no longer in compliance with
the aforementioned laws, regulations, Plan or underlying documentation will be
terminated as soon as practicable.
          The Investment Manager will be responsible for reviewing and approving
its summary report information generated with respect to all derivative
transactions. The Investment Manager will ensure information provided in such
reports agrees with supporting documentation and systems backup information used
in its risk measurement. The Investment Manager will be responsible for ensuring
and assessing the effectiveness of internal controls over any models or system
software used in the derivative transactions.
          The Investment Manager will be responsible for providing certain
information relating to derivative transactions necessary for the Companies’
assessment of the effectiveness of internal controls

9



--------------------------------------------------------------------------------



 



over investment accounting and financial reporting (see Section IV.G Accounting
and Financial Reporting).
          Every quarter, the Investment Manager will be responsible to report
any internal control weaknesses or significant deficiencies as they relate to
internal controls over the derivative transaction process. The Investment
Manager shall prepare and deliver to the Companies a detailed plan that is
reasonably acceptable to the Companies for promptly correcting all such
deficiencies and exceptions (“Corrective Plan”). The Investment Manager shall
deliver such Corrective Plan to the Companies promptly following the
identification of the internal control weakness.
          In the event that either the Companies or Investment Manager identify
any weaknesses in the internal controls and procedures involving any material
aspect of its respective derivative responsibilities, such weaknesses will be
promptly communicated to the other party and no incremental derivative exposure
effected by such weaknesses will be added until both the Investment Manager and
the Companies are satisfied that the weaknesses have been sufficiently
addressed.

  D.   Management Oversight of Derivatives Program.

          In order to enable the Companies and the Investment Manager to meet
the Companies’ management and oversight standards as set forth in this Plan or
required by law, the Companies and the Investment Manager shall be responsible,
through their designated personnel, for generating a detailed Derivatives Report
containing information pertaining to a Company’s derivative activities during
the prior quarter or other relevant period. The Report will contain a summary of
each derivative transaction and a copy of each Control Sheet with respect to
each derivative transaction effected during the relevant period. In addition,
the Report will contain the following information:

  •   outstanding derivative positions and unrealized gains or losses on such
positions, if any;     •   derivative transactions opened and/or closed during
the quarter and realized gains and losses on such transactions, if any;     •  
a performance review of the derivative transactions;     •   an evaluation of
the risks and benefits of the derivative transactions, including whether a
derivative transaction entered into for hedging purposes continues to be an
effective hedging tool;     •   an assessment of future or “potential” risk
exposure;     •   a review of all counterparty exposure amounts outstanding;    
•   a valuation of the derivative transactions, including a mechanism for
compensating for any lack of independence in valuing trading positions;     •  
any other reports, documentation or analysis deemed necessary by a Company or
the Investment Manager to ascertain whether all derivative transactions have
been made in accordance with the delegations, standards, limitations and
objectives contained in this Plan.

  E.   Records and Documentation.

          The Investment Manager will ensure that original documentation is
maintained with respect to each derivative transaction prior to and following
the termination of each such transaction, in accordance with a Company’s record
retention policies and procedures. All reports and documentation

10



--------------------------------------------------------------------------------



 



maintained by a Company regarding its derivative transactions will be available
for (i) review by its Board, and (ii) independent audit and regulatory
examination. The Investment Manager, under Company direction, will use such
records to prepare and maintain summary report information with respect to all
derivative transactions, in sufficient form and detail to allow the preparation
of the Companies’ Annual and Quarterly Statements in compliance with applicable
laws and regulations.

  F.   Separation of Trading and Settlement Functions.

          The Investment Manager will maintain a clear separation of the trading
and settlement functions as another control measure. These two functions will be
performed by separate areas and personnel.

  G.   Accounting and Financial Reporting.

          The Companies will have responsibility for Accounting and Financial
Reporting relating to derivatives. The Companies will provide the Investment
Manager with accounting and tax wording for some of the more probable types of
derivatives that will be used. This information will be included in the Control
Sheet. The Investment Manager will provide certain derivative related
information to the Companies to support these activities as outlined below:

  •   The Investment Manager will prepare and provide the Companies, on the
trade date, with copies of the completed Control Sheet (see Exhibit A) relating
to each derivative transaction. The Companies will use the information on the
Control Sheet as part of their hedge designation documentation. The designation
documentation supporting the hedge must be formal, be contemporaneous (i.e.,
prepared at inception of the hedge), identify the hedged item, the hedging
instrument, the nature of the hedging relationship (e.g. fair value, cash flow,
net investment), the Companies’ overall risk management objectives and strategy
for undertaking the hedge. The Investment Manager will suggest the most
appropriate method for determining how hedge effectiveness will be assessed. As
part of the Financial Reporting designated documentation, a statement must be
included that identifies the hedging transaction for tax purposes. This will be
provided by the Companies.     •   The designation documentation must include
support provided by the Investment Manager (e.g., correlation statistics such as
r-squared using statistical analysis or observations of how effectively the
hedging instrument achieved the dollar offset with the hedged item in the income
statement) for why the hedge is expected to be “highly effective” at inception
and on a go-forward basis.     •   To be determined to be a “highly effective”
hedging transaction, such transaction must be measured on a dollar offset
approach and recorded within an 80-125% effectiveness range.     •   The
designation documentation must define and document the method the Companies
(provided by the Companies) will use to assess the hedge effectiveness for both
prospective considerations and retrospective considerations: either a
dollar-offset approach or a regression or other statistical analysis approach.
However, when it comes to actually recording the amount of ineffectiveness
during a period, the dollar-offset method must be used.     •   Investment
Manager will provide the Companies with the data supporting the amount of
ineffectiveness and the ongoing assessment.

11



--------------------------------------------------------------------------------



 



  •   The Companies will prepare a summary similar to Exhibit C summarizing the
measurement of hedge effectiveness / ineffectiveness on quarterly basis. See
Exhibit C.     •   Investment Manager will provide the Companies, when
reasonably requested, a quantitative and sensitivity analysis of the hedge
transaction and market risk (equity and interest risks) as required in
Management Discussion and Analysis.

12



--------------------------------------------------------------------------------



 



EXHIBIT A
SAMPLE DERIVATIVE TRANSACTION
CONTROL SHEET
Attached Documentation
               Attach a copy of the draft confirmation (attach final as soon as
it is available) of the derivative transaction to this Control Sheet. Also
attach any documentation specific to this transaction that is in addition to the
Master Agreement, schedule thereto and any credit support agreement.
Description of the Transaction
               Please provide an appropriate answer to the information requested
below regarding the subject derivative transaction

  1.   Describe the derivative transaction, including the purpose (i.e.,
strategy) for engaging in the derivative transaction and the intended effect.
 
       
 
       
 

  a.   Describe the underlying investment position or other balance sheet or
income statement item to which the derivative transaction relates.
 
       
 
       
 
    b.   If the derivative transaction is entered into for hedging purposes,
describe the precise risk being hedged or replicated.
 
       
 
       
 

  2.   Indicate the type of derivative instrument(s) used.
 
       
 
       
 
    3.   Indicate the notional amount of the derivative transaction.
 
       
 
       
 
    4.   Indicate the consideration paid/received in connection with the
derivative transaction.
 
       
 

A-1



--------------------------------------------------------------------------------



 



  5.   Identify the counterparty to the derivative transaction, or, if the
derivative instrument is exchange traded, identify the exchange and the
brokerage firm that handled the trade.
 
       
 
       
 
    6.   Describe any collateral or credit support given or received in relation
to the derivative transaction that is in addition to collateral required by the
standard CSA.        
 
       
 
       
 
    7.   Investment Manager’s recommendation for most appropriate method for
assessing hedge effectiveness from Companies’ list of approved methods
(Companies will make the final determination of the method to be used for
accounting/tax purposes)        
 
       
 

Performance of the Derivative Transaction
     Attach any analysis or testing performed regarding the anticipated
performance of the derivative transaction.
Investment Manager Approval
     The undersigned (i) certify that, to the best of his/her knowledge, all of
the statements provided herein are true and correct in all material respects,
(ii) certifies that the derivative transaction is within the undersigned’s
authority level to approve, and (iii) approves the derivative transaction
described herein and set forth in the documentation attached hereto.

         
 
 
 
   
 
  Authorized Trader’s signature    
 
       
 
       
 
 
 
   
 
  Member of Operations/Compliance Area    

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B

      LIST OF COMPANIES   DATE ADOPTED BY THE BOARD
 
   
Symetra Life Insurance Company
  December 5, 2006

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
SAMPLE EFFECTIVENESS SUMMARY

                                 
Company reporting date:
(Effectiveness must be assessed whenever financial statements or earnings are
reported, but at least every 3 months)
                               
 
                               
Company Calculation of:
                               
Hedged Item Fair Value
  $           $           $           $        
Hedging Instrument Fair Value
  $           $           $           $        
Retrospective Effectiveness
                               
Prospective Effectiveness
                               
 
                               
For cash flow hedge of a forecasted transaction, is the hedged item still
probable of occurring? (yes or no)
                               
 
                               
Company performed and documented assessment of hedge effectiveness in accordance
with the method defined in the hedge designation documentation? (yes or no)
                               
 
                               
Company concluded that hedge meets criteria for hedge accounting? (yes or no)
                               
 
                               
Comments/working paper reference
                               

C-1



--------------------------------------------------------------------------------



 



Supplementary Investment Guidelines
Symetra Life Insurance Company
Adopted by the Board of Directors on December 6, 2005, as last amended 1/20/2009
This supplement to the Company’s Statement of Investment Policy is to promote
compliance with statutory requirements for purchases or acquisitions of
investments by life insurers domiciled in the state of Washington and to
incorporate other Company investment policies as may be approved from time to
time by the Company’s Board of Directors. Statutory restrictions or investment
limits are in addition to any restrictions or limitations already required under
the Company’s general investment policies.
Chart of Statutory Investment Limits:
The Chart is intended as a summary only of the laws currently in force and does
not obviate the Company’s obligation to comply fully with all applicable laws at
the time of each transaction.

          Security   Requirement/Restriction   RCW
General Qualifications: Interest bearing or accruing or dividend or income
paying securities that are not in default and not priced above market value.
  100% of securities purchased or acquired must satisfy these requirements.
(Limited exceptions may apply.)   48.13.020 
 
       
One Entity: Any combination of investments in or loans upon the security of the
obligations, property, and securities of any one person, institution, or
municipal corporation.
  Limited to 4% of assets without prior consent from OIC. (Limit does not apply
to general obligations of the U.S. government or U.S. state governments.)  
48.13.030(1) (See 48.13.273 for limits on medium and lower grade obligations.)
 
       
Depository Institutions: Voting securities of a depository institution or any
company which controls a depository institution.
  Limited to 5% of admitted assets without prior consent from OIC.  
48.13.030(2)
 
       
Public Obligations: Bonds or other evidences of debt, not in default as to
principal or interest, that are obligations issued, assumed or guaranteed by the
U.S. or by any U.S. state or by any U.S. territory or possession, or by the
District of Columbia or by any county, city, town, village, municipality or
district therein or by any political subdivision thereof or by any civil
division or public instrumentality of one or more of the foregoing.
  Funds may be invested in public obligations payable (1) from taxes levied or
required to be levied upon all taxable property or all taxable income within the
jurisdiction of such governmental unit or, (2) from adequate special revenues,
but not including any obligation payable solely out of special assessments on
properties benefited by local improvements unless adequate security is
evidenced.   48.13.040
 
       
Corporate Obligations: Obligations issued, assumed, or guaranteed by any solvent
institution created or existing under the laws of the U.S. or of any state,
district or territory thereof, and are qualified under any of the following:
(1) Obligations which are secured by adequate collateral security and bear fixed
interest.
(2) Fixed interest bearing obligations.
(3) Adjustment, income or other contingent interest obligations.
  Section not applicable to mortgage related investments authorized under RCW
48.13.110.

In determining the adequacy of collateral security, not more than 1/3 of the
total value of such required collateral shall consist of stock other than stock
meeting the requirements of RCW 48.13.080 (preferred or guaranteed stocks).

Eligible corporate obligations are subject to issuer earnings requirements under
RCW 48.13.050(1), (2) or (3).   48.13.050

See limits under 48.13.273, for medium and lower grade obligations.

See 48.13.060 and .070 for definition of “net earnings” and application of net
earnings test on securities of merged/reorganized institutions.
 
       
Preferred or Guaranteed Stocks:
Qualified preferred or guaranteed stocks or shares (other than common stock) of
solvent U.S. institutions.

Stocks or shares are qualified if they meet the requirements of RCW
48.13.080(1)(a) for preferred stocks, or (b) for guaranteed stocks. In addition,
as of the date of acquisition, all of the prior obligations and prior preferred
stocks of the institution must be eligible investments.
  Limited to 10% of assets.

Institutions must satisfy net earnings requirements for preferred stock and RCW
48.13.050 for guaranteed stock.

Subject to limitations of RCW 48.13.030 (single issuer), investment in preferred
stock with voting rights plus common stock in same issuer (other than investment
in certain subsidiaries of the insurer) is limited to 15% of issuer’s
outstanding shares having voting rights.   48.13.080

2



--------------------------------------------------------------------------------



 



          Security   Requirement/Restriction   RCW
Trustees’ or Receivers’ Obligations: Certificates, notes or other obligations
issued by trustees or receivers of U.S. institutions which, or the assets of
which, are court administered and which are adequately secured as to principal
and interest.
  Limited to 2% of assets.   48.13.090
 
       
Equipment Trust Certificates: Equipment trust obligations or certificates which
are adequately secured, or in other adequately secured instruments evidencing an
interest in transportation equipment wholly or in part within the U.S. and the
right to receive determined portions of rental, purchase or other fixed
obligatory payments for the use or purchase of such transportation equipment.
  Limited to 10% of assets.   48.13.100
 
       
Mortgages, Deeds of Trust, Mortgage Bonds, Notes, Contracts: (1)(a) Bonds or
evidences of debt which are secured by first mortgages or deeds of trust on
improved unencumbered real property located in the U.S.; (1)(b) chattel
mortgages in connection therewith; (1)(c) the equity of the seller of any such
property in the contract for a deed, covering the entire balance due on a bona
fide sale of such property. (2) Money mortgages or like securities received upon
the sale or exchange of real property acquired pursuant to RCW 48.13.160.
(3) Bonds or notes secured by mortgage or trust deed guaranteed or insured by
the FHA. (4) Bonds or notes secured by mortgage or trust deed guaranteed or
insured as to principal in whole or in part by the VA. (5) Evidences of debt
secured by first mortgages or deeds of trust upon leasehold estates, except
agricultural leaseholds executed pursuant to RCW 79.11.010. (6) Evidences of
debt secured by first mortgages or deeds of trust upon agricultural leasehold
estates executed pursuant to RCW 79.11.010.
  (1)(b) Chattel mortgages are subject to requirements of RCW 48.13.150.
(1)(c) Seller’s equity in any one such deed covering the balance due on sale of
such property is limited to the greater of $10,000 or the amount permissible
under RCW 48.13.030.

(5) Leasehold estates must run for at least 15 years beyond the maturity of the
loan as made or as extended, in improved real property, be otherwise
unencumbered, and the mortgagee must be entitled to be subrogated to all the
rights under the leasehold.

(6) Agricultural leasehold estates must be otherwise unencumbered, and the
mortgagee must be entitled to be subrogated to all the rights under the
leasehold.

Except for investments made under (3) and (4) and guaranteed by FHA or VA,
investments are limited to 75% of the fair value of the property as of the date
of investment (80% of market value for certain loans secured by first mortgages
on single-family residential buildings). RCW 48.13.120

Exceptions for certain securities received on the sale or exchange of real
property acquired under RCW 48.13.160.   48.13.110

See 48.13.125 for limitation on amortization of loans on one-family dwellings.

See 48.13.130 for definition of encumbrance.

See 48.13.140 for appraisal of property, insurance requirements and the limit on
loans upon the security of any one parcel of real property (the greater of
$25,000 or the amount permissible under 48.13.030.

See 48.13.265 for limits on investments secured by real estate.
 
       
Real Property Owned – Home Office Building: (1) insurer home and branch office
buildings; (2) real property acquired in satisfaction or on account of loans,
mortgages etc. previously owing to the insurer in the course of its business;
(3) real property (a) required for convenient transaction of business;(b)
acquired by gift or devise; (c) acquired in exchange for real property owned by
insurer; (d) acquired through a lawful merger or consolidation with it of
another insurer, (e) requisite or desirable for the protection or
  (1) OIC approval required if investment in home office etc. exceeds 10% of
assets.

(3) Investment in real property can include repair, alteration, furnishing, or
improvement thereof and is subject to the requirements of RCW 48.13.160(3). See
statute for complete description, including when OIC approval may be required.

(4) Investment in income producing   48.13.160

3



--------------------------------------------------------------------------------



 



          Security   Requirement/Restriction   RCW
enhancement of the value of other real property owned by the insurer;
(4) income-producing property.
  property is subject to the requirements of RCW 48.13.160(4). See statute for
complete description with respect to insurer asset size, capital and surplus,
and other conditions for investment that must be met.    
 
       
Disposal of Real Property — Time Limit: Real property acquired by an insurer
pursuant to loans, mortgages, liens, judgments, or other debts, or under RCW
48.13.160(3)(a);(b), (c), (d), and (e).
  Property acquired under RCW 48.13.160(3)(a) must be disposed of within 5 years
of ceasing to be of use in the transaction of business.

Property acquired pursuant to loans, mortgages, liens, judgments, or other
debts, or under RCW 48.13.160(3)(b), (c), (d), and (e) must be disposed of
within 5 years of acquisition, unless OIC approves a longer time.   48.13.170
 
       
Foreign Securities: Obligations of foreign governments including provinces,
counties, municipalities, or similar entities, and obligations and securities of
foreign corporations, which have not been in default during the five years next
preceding date of acquisition, and if the foreign jurisdiction has a sovereign
debt rating of SVO 1.
  Limited to 10% of assets.

Investment made in any one foreign country is limited to 5% of assets.  
48.13.180
 
       
Policy Loans: Loans to policyholders upon the pledge of the policy as
collateral.
  Amount of respective loan cannot exceed the legal reserve maintained on the
policy.   48.13.190
 
       
Savings and Share Accounts: Share or savings accounts of savings and loan
associations or savings accounts of banks.
  Amount deposited in any one institution is limited to amount insured by FSLIC
or FDIC.   48.13.200
 
       
Insurance Stocks: Stocks of U.S. domiciled insurers that also meet the
qualifications for stocks under RCW 48.13.220.
  Limited to the lesser of 5% of assets or 25% of surplus over its capital stock
and other liabilities. Unless a subsidiary, investment is limited to 5% of the
voting stock of any one insurer and RCW 48.13.030.   48.13.210
Note: Limits do not apply to OIC approved mergers and stock dividends on shares
already owned.
 
       
Limitation on Insurer Loans or Investments (Investment in Non-Insurer
Subsidiaries): Common stock, preferred stock, debt obligations, and other
securities of one or more subsidiaries as defined in RCW 48.31B.005.
  Limited to the lesser of 10% of assets, or 50% of its surplus as regards
policyholders.   48.13.218
Note: Subsidiaries that are insurers, healthcare service providers and HMOs are
excluded.
 
       
Common Stocks: Common shares of stock in solvent U.S. corporations that qualify
as a “sound investment.”
  Must first satisfy requirements of RCW 48.13.260 for investment of capital and
reserves.

Limited to 50% of surplus over the minimum required surplus.

Subject to limitations of RCW 48.13.030 (single issuer), investment is limited
to 10% of the outstanding common stock of same issuer (exception for stock of
certain subsidiaries of the insurer).   48.13.220

Note: 90 days notice to OIC is required prior to acquisition of a majority of
the total outstanding common shares of any corporation.
 
       
Collateral Loans: Loans upon the pledge of securities or evidences of debt
eligible for investment.
  Limited to 90% of the market value of such collateral pledged, except that
loans upon pledges of U.S. government bonds may be equal to the market value of
the bonds pledged, subject to the maximums under RCW 48.13.030.   48.13.230

4



--------------------------------------------------------------------------------



 



          Security   Requirement/Restriction   RCW
Miscellaneous Investments: Loans or investments not otherwise eligible for
investment and not specifically prohibited by RCW 48.13.270 and not described in
RCW 48.12.020 (non-allowable assets).
  Limited to the lesser of 10% of assets or 50% of surplus over capital and
other liabilities.

Investment in or loan upon the security of any one entity is limited to the
lesser of the limit described above or 1% of assets. [Exceptions require special
consent order from OIC.]   48.13.240

Note: The insurer shall keep a separate record of all “miscellaneous”
investments.
 
       
Special Consent Investments: Investments not otherwise eligible, but still
qualified under RCW 48.13.020 (general qualifications) and for which advance
approval from the OIC is obtained.
  The approval from the OIC will specify whether the investment may be credited
to required minimum capital or surplus investments, or to investments of
reserves.   48.13.250
 
       
Required Investments for Capital and Reserves:

for Capital: Cash or investments eligible under RCW 48.13.040 (public
obligations), and mortgage loans on real property located within this state,
pursuant to RCW 48.13.110.
  Not less than 100% of the investments required for capital and reserves.  
48.13.260
 
       
for Reserves: Cash or premiums in course of collection or investments under RCW
48.13:
       
.040 (public obligations),
       
.050 (corporate obligations),
       
.080 (preferred or guaranteed stocks),
       
.090 (trustees’ or receivers’ obligations),
       
.100 (equipment trust certificates),
       
.110 (mortgages, loans and contracts),
       
.150 (auxiliary chattel mortgages),
       
.160 (real property home office bldg. etc.),
       
.180 (foreign securities),
       
.190 (policy loans),
       
.200 (savings and share accounts),
       
.220 (common stocks),
       
.230 (collateral loans),
       
.250 (special consent investments).
       
 
       
Investments Secured by Real Estate – Amount Restricted: real estate, real estate
contracts, and notes, bonds and other evidences of debt secured by mortgage on
real estate as described in RCW 48.13.110 and .160.
  Limited to 65% of assets-all investments in mortgage-backed securities
qualifying under the secondary mortgage market enhancement act of 1984 are
included in determining if an insurer has exceeded the 65% limit.   48.13.265
 
       
Acquisition of Medium and Lower Grade Obligations: Medium obligations are rated
3 by the NAIC’s securities valuation office. Lower grade obligations are rated
4, 5 or 6 by the NAIC’s securities valuation office.
  Investment in medium and lower grade obligations is limited to 20% of admitted
assets. (Limited to 1% in obligations issued, guaranteed, or insured by one
institution.)
Investment in lower grade obligations is limited to 10% of admitted assets.
(Limited to 0.5% in obligations issued, guaranteed, or insured by 1
institution.)
Investment in lower grade obligations rated 5 or 6 is limited to 3% of admitted
assets. Investment in lower grade obligations rated 6 is limited to 1% of
admitted assets.   48.13.273

Note: If insurer intends to invest more than 2% of admitted assets in medium and
lower grade obligations, the BOD must approve a written plan for making those
investments.
 
       
Obligations Rated by the Securities Valuation Office: Obligations rated 1 or 2
by the NAIC’s securities valuation office.
  Investment subject to the limitations under RCW 48.13.030 (single issuer).  
48.13.275

5



--------------------------------------------------------------------------------



 



          Security   Requirement/Restriction   RCW
Derivative Transactions: Options, warrants used in hedging transactions and not
attached to another financial instrument, caps, floors, collars, swaps,
forwards, futures, and any other agreements, options, or instruments
substantially similar thereto or any series or combination thereof and any
agreements, options, or instruments permitted under rules adopted by the OIC.

Income generation transactions:
(1) Sales of covered call options on noncallable fixed income securities,
callable fixed income securities; (2) Sales of covered call options on equity
securities, (3) Sales of covered puts on investments that the insurer is
permitted to acquire under Chapter 13, (4) Sales of covered caps or floors.
  Aggregate statement value (“ASV”) of options, caps, floors, and warrants not
attached to a financial instrument purchased and used in hedging transactions is
limited to 7.5% of admitted assets. (ASV of options, caps, and floors written in
hedging transactions is limited to 3% of admitted assets.) The aggregate
potential exposure of collars, swaps, forwards, and futures used in hedging
transactions is limited to 6.5% of admitted assets. For income generation
transactions, the ASV of fixed income assets subject to call or that generate
cash flows for payments under the caps or floors, plus the face value of fixed
income securities underlying a derivative instrument subject to call, plus the
amount of the purchase obligations under the puts, is limited to 10% of admitted
assets.
(1) Permitted if the option expires by its terms prior to the end of the
noncallable period, or derivative instruments based on fixed income securities.
(2) Permitted if the insurer holds or can immediately acquire through the
exercise of options, warrants, or conversion rights already owned, the equity
securities subject to call during the complete term of the call option sold.
(3) Permitted if the insurer has escrowed, or entered into a custodian agreement
segregating, cash or cash equivalents with a market value equal to the amount of
its purchase obligations under the put during the complete term of the put
option sold.
(4) Permitted if the insurer holds the investments generating the cash flow to
make the required payments under the caps or floors during the complete term
that the cap or floor is outstanding.   48.13.285

Note: Permitted only to engage in hedging transactions and certain income
generation transactions, not for speculation.

Insurer must be able to demonstrate to the OIC the intended hedging
characteristics and the ongoing effectiveness of the derivative transaction(s)
through cash flow testing or other appropriate analysis.
 
       
Prohibited Investments:
      48.13.270 (1) Issued shares of its own capital stock.     (2) Securities
issued by any corporation if a majority of its stock having voting power is
owned directly or indirectly by or for the benefit of any one or more of the
insurer’s officers and directors.     (3) Any investment or loan ineligible
under the provisions of RCW 48.13.030 (single issuer or depository institution).
    (4) Securities issued by any insolvent corporation.     (5) Obligations
contrary to the provisions of RCW 48.13.273 (medium and lower grade
obligations).     (6) Any investment or security found by the OIC to be designed
to evade prohibition of the Insurance Code.    
 
        Securities Underwriting, Agreements to Withhold or Repurchase –
Prohibited:   48.13.280 No insurer shall:     (1) participate in the
underwriting of the marketing of securities in advance of their issuance or
enter into any transaction for such underwriting for the account of such insurer
jointly with any other person; or     (2) enter into any agreement to withhold
from sale any of its property, or to repurchase any property sold by it.    

6



--------------------------------------------------------------------------------



 



          Security   Requirement/Restriction   RCW Disposal of Ineligible
Property or Securities:   48.13.290 (1) Any ineligible personal property or
securities acquired by an insurer may be required to be disposed of within the
time not less than six months specified by order of the commissioner, unless
before that time it attains the standard of eligibility, if retention of such
property or securities would be contrary to the policyholders or public interest
in that it tends to substantially lessen competition in the insurance business
or threatens impairment of the financial condition of the insurer.     (2) Any
personal property or securities acquired by an insurer contrary to RCW 48.13.270
shall be disposed of forthwith or within any period specified by order of the
commissioner.     (3) Any property or securities ineligible only because of
being excess of the amount permitted under Chapter 13 to be invested in the
category to which it belongs shall be ineligible only to the extent of such
excess.    
 
        Authorization of Investments:   48.13.340 No investment, loan, sale or
exchange thereof shall, except as to the policy loans of a life insurer, be made
unless authorized or approved by the insurer’s board of directors or by a
committee charged by the board of directors or the bylaws with the duty of
making such investment, loan, sale or exchange. The minutes of any such
committee shall be recorded and reports thereof shall be submitted to the board
of directors for approval or disapproval.    
 
        Record of Investments:   48.13.350 A written record in permanent form
showing the authorization of each investment or loan shall be made and signed by
an officer of the insurer or by the chair of such committee authorizing the
investment or loan. Records shall contain:     (a) In the case of loans: the
name of the borrower; the location and legal description of the property; a
physical description, and the appraised value of the security; the amount of the
loan, rate of interest and terms of repayment.     (b) In the case of
securities: the name of the obligor; a description of the security and the
record of earnings; the amount invested, the rate of interest or dividend, the
maturity and yield based upon the purchase price.     (c) In the case of real
estate: the location and legal description of the property; a physical
description and the appraised value; the purchase price and terms.     (d) In
the case of all investments:          (i) the amount of expenses and commissions
if any incurred on account of any investment or loan and by whom and to whom
payable if not covered by contracts with mortgage loan representatives or
correspondents which are part of the insurer’s records;          (ii) the name
of any officer or director of the insurer having any direct, indirect, or
contingent interest in the securities or loan representing the investment, or in
the assets of the person in whose behalf the investment or loan is made, and the
nature of such interest.    

Policy for Investment in Affiliates:
The Company will not invest in affiliates to the extent that such investment
would be reportable under the Insurer Holding Company Act or the Disclosure of
Material Transactions Model Law, or to the extent that such investment might, in
the opinion of management, materially affect the overall liquidity of the
Company’s assets.
Approval Procedures for Mortgage Loans:
Subject to any statutory restrictions, any two members of the Mortgage Loan
Committee may approve mortgage loans less than or equal to $10 million.
Mortgage loans greater than $10 million and less than or equal to $20 million
require the approval of all Committee members.
Loans in excess of $20 million must be approved by the Company’s shareholder (in
addition to the general requirement of Board approval for all investments).

7